OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 31, 1942 and by order of this court dated January 28, 1983 he was suspended from the practice of law until the further order of this court. In this proceeding to discipline respondent for professional misconduct the petitioner has moved to confirm the report of the special referee and the respondent has submitted an affidavit in response to said motion.
The special referee found respondent guilty of: neglecting an estate matter entrusted to him by failing to move for an order fixing the New York State estate tax, neglecting to file a Federal estate tax return, and causing penalties and interest to be assessed against the estate as well as *352additional legal fees of $750; neglecting another estate matter entrusted to him by failing to account for moneys he received, failing to apprise his client of the status of the matter, and failing to respond to letters sent to him on behalf of his client; similarly neglecting four other matters entrusted to him; and failing to co-operate with the petitioner Grievance Committee in its investigation of complaints of misconduct, including, inter alia, his failure to appear at a hearing before said committee.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct alleged above. Petitioner’s motion to confirm the special referee’s report is granted.
In determining an appropriate measure of discipline to be imposed we have taken into consideration the serious problems that respondent was experiencing at the time of his misconduct as well as his previously unblemished record. Accordingly, respondent should be and hereby is suspended from the practice of law for a period of two years, nunc pro tunc as of January 28, 1983, and until the further order of this court.
Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.